Citation Nr: 1027547	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a throat 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from May 1979 to May 
1983.

These matters come before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in relevant part, denied service connection for PTSD, 
bilateral hearing loss, hemorrhoids with anal bleeding, lung and 
breathing problems due to asbestos exposure, residuals of a head 
injury with concussion, residuals of strokes, right-sided facial 
paralysis, secondary to chemical exposure, upper body paralysis, 
secondary to chemical exposure, a right inguinal hernia, and 
residuals of a throat injury.  The Veteran filed a notice of 
disagreement with these determinations and he was provided a 
Statement of the Case in December 2005.  In his December 2005 VA 
Form 9, and February 2006 accompanying statement from the 
Veteran's representative, an appeal was perfected only on the 
issues of entitlement to service connection for PTSD and 
residuals of a throat injury.  Hence, those are the only two 
issues that are in appellate status.

The Veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in September 2007.  He failed to 
report.  

The Board notes that in his initial claim for benefits, the 
Veteran requested service connection for a psychiatric 
disability.  As noted above, the December 2004 rating decision on 
appeal denied service connection for PTSD.  In a July 2006 rating 
decision, the RO additionally denied service connection for 
psychiatric disabililty other than PTSD, namely schizophrenia.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the 
Veteran did not file a notice of disagreement with the latter 
determination, and it is final.  38 U.S.C.A. § 7105 (West 2002).  
As such, it is not for appellate review.  Hence, it will not be 
addressed herein.  

The Veteran submitted additional evidence directly to the Board 
in November 2009 and his representative provided a waiver of RO 
review of that evidence in accordance with 38 C.F.R. § 20.1304 
(2009).  


FINDINGS OF FACT

1.  The Veteran has not provided sufficient supporting evidence 
to verify that he was exposed to a stressor, including a sexual 
assault, during his military service.  

2.  The Veteran has not been diagnosed with PTSD based on a 
verified stressor.  

3.  The medical evidence does not show that the Veteran has any 
current residuals of a throat injury.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).  

2.  Residuals of a throat injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).



Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In May 2004 and October 2004 letters, prior to the rating 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate the claim 
for service connection for PTSD, as well as what information and 
evidence must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of, or 
submit any further medical evidence relevant to, the claims.  He 
was also advised in an enclosed sheet that he was to fill out and 
return the types of alternative evidence that could be submitted 
to substantiate his claim for service connection for PTSD based 
on a sexual assault.  In a March 2006 letter, after the rating on 
appeal, the Veteran was advised of how disability ratings and 
effective dates were assigned.  In a February 2007 letter, he was 
advised that an attempt to obtain a police report from the Nellis 
Air Force Base to verify his sexual assault was unsuccessful.  He 
was further advised that, due to privacy data restrictions, he 
had to personally contact the base to request the records and 
then submit them directly.  

The Board finds that any deficiency with respect to the timing of 
the notices provided is harmless.  The notice discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence which had been obtained in support of the appeal.  
Moreover, following the notices, the RO readjudicated the appeal, 
most recently in a May 2007 Supplemental Statement of the Case.  
Thus, the Board concludes that there is no prejudice to the 
Veteran due to any defect in the timing of the notices provided.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the case 
or a supplemental statement of the case is sufficient to cure a 
timing defect).  Hence, the Board finds that the duty to notify 
provisions have been satisfactorily met.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, his service personnel records, his stressor 
statements, a lay statement from his brother, and his available 
post service VA and private treatment records.  The Veteran was 
afforded an occasion to provide details related to his claimed 
sexual assault stressor so that an official attempt to verify the 
stressor could be made to the United States Army and Joint 
Services Records Research Center (JSRRC) (formerly known as the 
United States Armed Services Center for Unit Records Research 
(USASCURR)).  He was also advised of alternative types of 
evidence to help support his claim since it was based on a sexual 
assault .  The RO contacted Nellis Air Force Base to obtain any 
copies of police reports that would support his contentions; 
however, that organization informed VA that such requests could 
only be released to the Veteran for privacy reasons.  The RO sent 
a February 2007 letter to the Veteran informing him of this fact 
and gave him the opportunity to request and submit those records 
himself.  No records were received.  In this regard, the Board 
observes that the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, 
he/she cannot passively wait for it in circumstances where he/she 
may or should have evidence that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  

The Board observes that the Veteran was not afforded a VA 
examination in conjunction with his claim for service connection 
for PTSD or residuals of a throat injury.  The VA records do 
denote a diagnosis of PTSD.  However, in the absence of some 
specific information related to the alleged stressor that caused 
the PTSD, the Board finds that there is no reasonable possibility 
of substantiating the claim.  Hence, in the absence of a verified 
stressor, the Board finds that such examination is not necessary.  
Additionally, the Veteran has not presented any medical evidence 
showing that he has chronic residuals from a throat injury that 
may have occurred in service.  Hence, the Board also finds under 
such circumstances, VA is not obligated to provide a VA 
examination for either of those claims.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (Under the VCAA, VA is obliged to provide an examination 
when the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; and 
the record does not contain sufficient information to make a 
decision on the claim).   

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  



Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if manifest to 
a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where there is a diagnosis of PTSD by a mental health 
professional, it is generally presumed to be in accordance with 
38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis 
are based are presumed to be sufficient to cause the Veteran's 
PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor varies 
depending upon whether the Veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Where, as here, the Veteran 
did not engage in combat with the enemy, his lay testimony, in 
and of itself, is not sufficient to establish the occurrence of 
his alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  

PTSD

As discussed above, in order to establish service connection for 
PTSD, there must be:  (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between the current PTSD symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2009).  

The Veteran's service treatment records do not document any 
treatment for PTSD.  He declined a separation examination in 
January 1983.  Additionally, the Veteran served during peacetime 
and the evidence does not show, and the Veteran has not averred, 
that his alleged stressor occurred during combat with the enemy.  

In his claim for benefits, the Veteran asserted that he has PTSD 
as a result of a sexual assault that took place during his active 
duty.  He also alleged that he was assaulted by a training 
instructor with a hair comb.  In his statement describing the 
initial incident, he alleged that sometime between May and 
September 1980, he was set up with a woman from a transient duty 
attachment by one of his fellow servicemen.  He met with the 
woman, had several drinks with her, and eventually fell asleep in 
a chair in the room.  When he woke up, two naked men were in bed 
with him and another man was filming the scene.  He was in and 
out of consciousness, but when he woke up again, there was a 
physical altercation going on between a fellow serviceman and the 
other three men in the room.  Security came and he was 
subsequently placed in a car and taken back to his barracks.  
This event is not reported in the Veteran's service personnel 
records - even though security became involved.  As discussed 
above, the RO attempted to obtain any base police records that 
might exist with regard to the incident, and was informed that 
they could only be requested and released to the Veteran if they 
existed.  The Veteran was afforded the opportunity to submit such 
records himself, however, he did not do so.  In another statement 
describing the incident dated in April 2004, the Veteran only 
noted that when he woke up, one man was standing over him with a 
camera and his friend returned and helped him back to his 
barracks.  He did not mention any fighting, or call to base 
security.  The Veteran provided a statement from his brother who 
recalled that in the spring of 1981, one of the Veteran's friends 
and fellow servicemen called him and told him that the Veteran 
had been involved in an incident.  Although he noted that the 
Veteran never told him any details of what happened and would not 
talk about the situation, but he indicated that the Veteran told 
him that he had had a few drinks with a girl from an out of town 
unit, laid down for a moment, and when he woke up later he was 
unclothed and his friend was in the room fighting with two white 
strangers.  He also recalled that the Veteran declined after the 
incident, lost interest in the military and began acting out.  
However, this fact is not corroborated by the Veteran's service 
personnel records.  In a July 1982 rating, it was noted that the 
Veteran got along "excellently" with supervisors and peers and 
he was recommended for promotion to the next higher grade.  
Similar ratings were found prior to that time, including in 
November 1980 and November 1981.  

In this regard, it is noted that the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence 
of contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The determination regarding 
credibility is within the Board's purview, not that of the 
examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) 
(credibility is determined by the fact finder).  

In considering the record, the Board finds that the record is 
insufficient upon which to conclude that the Veteran's claimed 
stressor occurred.  The Veteran specifically noted that base 
security or the police became involved in the sexual assault 
incident; however, there is no documentation of the event in his 
service personnel records and he has declined to proffer any 
available police reports that might be available to him alone.  
Moreover, his recounts of the incident have been inconsistent.  
The Veteran's brother cited to a change in the Veteran's behavior 
after the incident but the Veteran's service personnel records 
showed that he was excelling in his military career and he 
continued to be promoted even after the alleged incident.  In 
effect, in the absence of any official report of the alleged 
stressors, it appears to be the type of anecdotal experience that 
is incapable of being independently verified.  See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) (holding that anecdotal 
incidents, although they may be true, are not researchable; in 
order to be researched, incidents must be reported and 
documented).  Hence, in light of the conflicting recounts as well 
as the contradicted assertion regarding a change in the Veteran's 
behavior, the Board finds that the Veteran was not exposed to a 
confirmed stressor in service.  Consequently, even though the 
record contains a diagnosis of PTSD, in the absence of either 
confirmed combat status or a confirmed stressor, the claim may 
not be granted.  Hence, the Veteran's service connection claim 
for PTSD fails on that basis.  

The Board has considered the Veteran's assertions that his 
claimed condition of PTSD is attributable to service.  However, 
as a lay person without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion on 
a medical matter, to include the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for PTSD.  
The benefit sought on appeal is accordingly denied.  

Residuals of a Throat Injury

The Veteran's service treatment records do not show that he was 
treated for, or diagnosed with, a throat injury and he declined a 
separation examination in May 1983.  In an April 2004 statement, 
he related that his commanding officer took his hair comb and 
showed him how it could be used as a weapon and jabbed the device 
into his neck.  The commanding officer held it there for a period 
of time and he could not breathe.  He went to sick call the next 
day and still had prong marks on his neck.  He reported the 
incident and the training instructor lost his training badge.  
Nevertheless, the Veteran has failed to provide any medical 
evidence documenting chronic throat residuals from the injury 
that he reported occurred during his military service.  

In the absence of any currently diagnosable residuals of a throat 
injury, the Board concludes that service connection for the 
disability cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim); Rabideau, supra, 
(service connection may not be granted unless a current 
disability exists).  The Veteran has not submitted any competent, 
medical evidence showing that he has any residual disability from 
a throat injury and his service treatment records do not denote 
such an injury.  Moreover, chronic residuals from such an injury 
are not capable of self-diagnosis.  Consequently, the Veteran's 
statements alone are not sufficient upon which to grant the 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  
ORDER

Service connection for PTSD is denied.


Service connection for residuals of a throat injury is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


